clerk of this court shall transfer all documents filed in Docket No. 60331 to
                Docket No. 61383.
                              Further, the filing fee paid in Docket No. 60331 shall be
                applied to Docket No. 61383. Accordingly, appellant's motion for
                reconsideration in Docket No. 61383 is granted and that appeal is
                reinstated.
                              It is so ORDERED.



                                                                                   C.J.




                cc:   Hon. Patrick Flanagan, District Judge
                      Zachary B. Coughlin
                      Richard G. Hill, Chartered
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A